This is an action on a sworn account for goods sold and delivered to Jacobs, the account showing 4850 pounds of tobacco sold at various dates for $3,055.50 as the debit and various items of credits amounting to $2,798.96, leaving a balance of debit of $256.04.
The answer was a general denial and a sworn plea as follows: "That said itemized account aforesaid shows a balance of $256.04, when in truth and in fact the balance due and owing plaintiff by this defendant is only the sum of $13.54, which this defendant is ready and willing to pay. That plaintiff (defendant) admits that he bought the quantities of tobacco as set forth in said itemized account aforesaid at the price set out therein, to wit, 4850 pounds, but that this defendant was entitled to a discount and rebate of five cents per pound on said 4850 pounds tobacco. That said discount or rebate amounts in the aggregate to the sum of $242.50, which defendant alleges and says should have been credited to him on said itemized account aforesaid, for which reason defendant says that said account is not just and is untrue, and that there is only due plaintiff the sum of $13.54, which sum defendant is ready and willing to pay as before alleged."
The judge's findings of fact were that plaintiff's testimony consisted of the verified account. That defendant's evidence consisted of the sworn plea and from this the conclusion of law: "Defendant having plead under oath that the account was unjust and untrue, the burden of proof was upon plaintiff to establish its case by other evidence, the prima facie character of the sworn account having been lost." The judgment was that plaintiff should recover on defendant's answer the sum of $13.54.
This judgment, we conclude, is erroneous. If the sworn denial of the account had been in the general terms of the statute plaintiff unquestionably would have had to prove his account by independent testimony. But the sworn plea admitted that the goods were purchased by the defendant of plaintiff, and at the price which was stated in the account. The only respect in which the account was questioned was the omission therefrom of a certain credit that defendant claimed he was entitled to.
Now, the very plea which was relied on to destroy the account *Page 297 
as evidence, in doing so admitted and established its correctness as far as it went. This admission made a primafacie case for plaintiff, and we are of opinion that it devolved upon defendant to show by testimony the existence of the credit he set up. This he did not do. The items of the account not having been controverted, but admitted by the plea itself, which was introduced as evidence, was sufficient proof of them. (Shuford v. Chinski, 26 S.W. 141.)
The cause was tried by the court, and it becomes our duty, according to the law as we think it applicable to the evidence, to render such judgment as the trial judge should have rendered, which is that plaintiff have judgment for the balance claimed.
Reversed and rendered.